--------------------------------------------------------------------------------

     Exhibit 10.43

 

Execution Copy

 

 

 

27 August 2008

 

NET1 UEPS TECHNOLOGIES, INC.

as the Company

and

INVESTEC BANK (UK) LIMITED

as the Lender

 

_________________________________

CHARGE OVER DEPOSITS
_________________________________

 

 

Herbert Smith LLP

--------------------------------------------------------------------------------

TABLE OF CONTENTS

Clause Headings Page       1. DEFINITIONS, CONSTRUCTION AND THIRD PARTY RIGHTS 1
      2. COVENANTS TO PAY 3       3. SECURITY 4       4. FURTHER ASSURANCE 4    
  5. GENERAL UNDERTAKINGS WITH RESPECT TO CHARGED ASSETS 5       6. RIGHTS OF
THE LENDER 5       7. EXONERATION 6       8. PROTECTION OF PURCHASERS 7       9.
POWER OF ATTORNEY AND DELEGATION 7       10. APPLICATION OF MONIES RECEIVED
UNDER THIS DEED 8       11. RELEASE OF SECURITY 8       12. AMOUNTS PAYABLE 8  
    13. REPRESENTATIONS AND WARRANTIES 9       14. NEW ACCOUNTS 11       15.
MISCELLANEOUS 11       16. CALCULATIONS AND CERTIFICATES 13       17. NOTICES 14
      18. COUNTERPARTS 15       19. LAW 15       20. ENFORCEMENT 15


--------------------------------------------------------------------------------

THIS DEED is made on 27 August 2008

BETWEEN:

(1)

NET1 UEPS TECHNOLOGIES INC (a company incorporated in Florida with registration
number P97000041098 ) whose registered office is at 100 North Tampa, Suite 2200,
Tampa, Florida (the "Company"); and

    (2)

INVESTEC BANK (UK) LIMITED (the "Lender").

IT IS AGREED as follows:

1.

DEFINITIONS, CONSTRUCTION AND THIRD PARTY RIGHTS

        1.1

Definitions

       

Terms defined in the Facility Agreement shall, unless otherwise defined in this
Deed or unless a contrary intention appears, bear the same meaning when used in
this Deed and the following terms shall have the following meanings:

        1.1.1

"Account" means the account of the Company with the Lender, being account number
[ ], and includes any replacement account or sub-division of that account.

       

"Business Day" means a day (other than a Saturday or Sunday) on which banks are
open for general business in London.

       

"Charged Assets" means the assets charged pursuant to Clause 3.1 (Fixed Charge
over Deposits).

       

"Facility Agreement" means the US$110,000,000 facility agreement between (among
others) (1) Smartswitch Netherlands C.V. (as Borrower) and (2) the Lender dated
on or about the date of this Deed.

       

"Deposits" means all amounts (including interest) from time to time standing to
the credit of the Account and the debts represented thereby and includes all
renewals and extensions thereof.

       

"Enforcement Date" means the date on which the Lender demands the payment or
discharge of all or any of the Secured Liabilities pursuant to Clause 22.14
(Acceleration) of the Facility Agreement or, if earlier, the date on which:

        (A)

a resolution is passed or any other step is taken by the Company or its
directors for the appointment of an Administrator;

        (B)

an Administrator is appointed in relation to the Company or the Lender receives
notice of an intention to appoint an Administrator or files such a notice with
the court;

        (C)

a petition or application for an administration order is presented in relation
to the Company; or

        (D)

the date upon which the directors of the Company ask the Lender to appoint an
Administrator.

1

--------------------------------------------------------------------------------


 

"LPA" means the Law of Property Act 1925.

       

"Secured Liabilities" means all monies, obligations and liabilities covenanted
to be paid or discharged pursuant to Clause 2 (Covenants to Pay).

       

"Security" means any mortgage, charge, pledge, lien, assignment or other
security interest securing any obligation of any person or any other agreement
or arrangement having similar effect

       

"Security Period" means the period from the date of this Deed until the date on
which the Lender has determined that all of the Secured Liabilities have been
irrevocably and unconditionally paid and discharged in full.

       

"VAT" means United Kingdom Value Added Tax together with all interest and
penalties relating thereto.

        1.1.2

Unless a contrary intention appears, words defined in the Companies Act 1985 (as
amended by the Companies Act 1989) have the same meanings in this Deed.


1.2

Construction and Third Party Rights

        1.2.1

Unless a contrary intention appears, any reference in this Deed to:

        (A)

the singular includes the plural and vice versa;

        (B)

the "Lender" shall be construed to include its successors in title, permitted
assigns and permitted transferees;

        (C)

"assets" includes present and future properties, revenues and rights of every
description;

        (D)

a "regulation" includes any regulation, rule, official directive, request or
guideline (whether or not having the force of law) of any governmental,
intergovernmental or supranational body, agency, department or regulatory,
self-regulatory or other authority or organisation;

        (E)

a provision of law is a reference to that provision as amended or re- enacted;

        (F)

a Clause or a Schedule is a reference to a clause of or a schedule to this Deed;

        (G)

this Deed shall be construed as references also to any separate or independent
stipulation or agreement contained in it;

        (H)

another agreement (including the Facility Agreement) shall be construed as a
reference to such agreement as the same may have been modified, extended,
amended, varied, supplemented or novated from time to time;

        (I)

any form of property or asset (including a Charged Asset) shall include a
reference to all or any part of that property or asset; and

        (J)

the word "including" is without limitation.

        1.2.2

Clause and Schedule headings are for ease of reference only.

2

--------------------------------------------------------------------------------


  1.2.3

The words "other", "or otherwise" and "whatsoever" shall not be construed
eiusdem generis or be construed as any limitation upon the generality of any
preceding words or matters specifically referred to.

        1.2.4

The terms of this Deed may be enforced only by a party to it and the operation
of the Contracts (Rights of Third Parties) Act 1999 is excluded.


1.3

Implied Covenants for Title

       

The obligations of the Company under this Deed shall be in addition to the
covenants for title deemed to be included in this Deed by virtue of Part I of
the Law of Property (Miscellaneous Provisions) Act 1994.

        1.4

Effect as a Deed

       

This Deed is intended to take effect as a deed notwithstanding that the Lender
may have executed it under hand only.

        2.

COVENANTS TO PAY

        2.1

Covenant to Pay Secured Liabilities

       

The Company covenants that it shall on demand pay to the Lender all monies and
discharge all obligations and liabilities now or hereafter due, owing or
incurred by it to the Lender under or pursuant to the Finance Documents and/or
this Deed in each case when the same become due for payment or discharge whether
by acceleration or otherwise, and whether such monies, obligations or
liabilities are express or implied; present, future or contingent; joint or
several; incurred as principal or surety; originally owing to the Lender or
purchased (whether by assignment or otherwise) or acquired in any other way by
it; denominated in sterling or any other currency; or incurred on any current or
other banking account or in any other manner whatsoever.

        2.2

Potential Invalidity

       

Neither the covenant to pay in Clause 2.1 (Covenant to Pay Secured Liabilities)
nor the obligation to pay interest pursuant to Clause 2.3 (Interest) nor the
security created by this Deed shall extend to or include any liability or sum
which would, but for this Clause 2.2, cause such covenant or security to be
unlawful under any applicable law.

        2.3

Interest

        2.3.1

The Company hereby agrees to pay to the Lender, in respect of any amount
demanded from it in accordance with this Deed (to the extent that interest on
such amount is not otherwise being paid pursuant to any agreement between the
Company and the Lender) interest from first demand by the Lender of the Company:

        (A)

at the rate of interest payable or deemed to be payable by the Company in
respect of the amount demanded as calculated and compounded in accordance with
any agreement between the Lender and the Company with respect to such amount; or

        (B)

failing such agreement, at the rate per annum which is two percent. (2%) per
annum above the interest cost to the Lender (as conclusively

3

--------------------------------------------------------------------------------

determined by the Lender) of funding the amount demanded, such interest being
calculated daily on the basis of a 360 day year and compounded at monthly rests.

  2.3.2

Such interest shall accrue due on a daily basis from the demand by the Lender
until actual payment by the Company (both before and after any further demand or
judgment or the liquidation of the Company).


3.

SECURITY

      3.1

Fixed Charge over Deposits

     

The Company with full title guarantee and as a continuing security for the
payment and discharge of the Secured Liabilities:

      3.1.1

charges to the Lender by way of fixed charge all of the Company's rights to and
title and interest from time to time to the Deposits; and

      3.1.2

releases to the Lender the Deposits standing to the credit of the Account to the
intent that the Deposits standing to the credit of the Account shall only be
repayable to the Company to the extent that the amount thereof is greater than
the ultimate unpaid amount of the Secured Liabilities.

      3.2

Prohibition on Withdrawals

     

For so long as any of the Secured Liabilities remain outstanding the Company
shall not be entitled, without the Lender's prior written consent, to withdraw
any of the money standing to the credit of the Account.

      3.3

Set-Off

     

The Lender may (but is not obliged to) set-off any matured obligation in respect
of Secured Liabilities which is due and payable by the Company against any
matured obligation owed by the Lender to the Company (regardless of the place of
payment, booking, branch or currency of either obligation) and apply any credit
balance (whether or not denominated in sterling) to which the Company is
entitled on any account with the Lender in accordance with Clause 10
(Application of Monies Received Under this Deed). The Lender may, at the cost of
the Company, effect any currency exchanges as the Lender considers are
appropriate to implement such set-off.

      4.

FURTHER ASSURANCE

     

The Company must promptly upon request by the Lender execute (in such form as
the Lender may reasonably require) such documents (including assignments,
transfers, charges, notices and instructions) in favour of the Lender or its
nominees and do all such assurances and things as the Lender may reasonably
require for:

      4.1.1

perfecting and/or protecting (by registration or in any other way) the security
created or intended to be created by this Deed;

      4.1.2

conferring upon the Lender such security as it may require over the assets of
the Company outside of England and Wales which if in England or Wales would form
part of or be intended to form part of the Charged Assets;

4

--------------------------------------------------------------------------------


  4.1.3

facilitating the realisation of all or any part of the Charged Assets; and

        4.1.4

for exercising all powers, authorities and discretions conferred on the Lender
pursuant to this Deed or by law.


5.

GENERAL UNDERTAKINGS WITH RESPECT TO CHARGED ASSETS

      5.1

The Company undertakes to the Lender with respect to the Charged Assets:

      5.1.1

Negative Pledge

     

it shall not, without the prior consent in writing of the Lender, create or
attempt to create or permit to subsist or arise any Security on, over or
affecting the Charged Assets or any part of them;

      5.1.2

Compliance with Laws

     

it shall at all times comply with all laws and regulations applicable to it and
will obtain and maintain in full force and effect all consents, licences,
approvals or authorisations of, exemptions by or registrations or declarations
with, any governmental or other authority which may at any time be required with
respect to any of the Charged Assets;

      5.1.3

Subsequent Charges

     

subject to Clause 5.1.1 (Negative Pledge), it shall procure that any Security
created by the Company after the date of this Deed (otherwise than in favour of
the Lender) with respect to the Charged Assets shall be expressed to be subject
to this Deed;

      5.1.4

Prejudicial Action

     

it shall not do or cause or permit to be done anything which may in anyway
reduce, jeopardise or otherwise prejudice the value to the Lender of the Charged
Assets;

      5.1.5

Consents and Other Necessary Action

     

it shall take all such action as may be available to it for the purpose of
creating, perfecting or maintaining the security created or intended to be
created pursuant to this Deed including the obtaining of any necessary consent
(in form and content satisfactory to the Lender) to enable its assets to be
mortgaged, charged or assigned pursuant to this Deed. Immediately upon obtaining
any necessary consent the asset concerned shall become subject to the security
created by this Deed. The Company shall promptly deliver a copy of each consent
to the Lender.

      6.

RIGHTS OF THE LENDER

      6.1

Enforcement

     

At any time on or after the Enforcement Date the security created pursuant to
this Deed shall be immediately enforceable and the Lender may in its absolute
discretion and without notice to the Company or the prior authorisation of any
court:

5

--------------------------------------------------------------------------------


  6.1.1

enforce all or any part of the security created by this Deed and take possession
of or dispose of all or any of the Charged Assets in each case at such times and
upon such terms as it sees fit;

        6.1.2

exercise all of the powers, authorities and discretions conferred from time to
time on mortgagees by the LPA (as varied or extended by this Deed) or by law;

        6.1.3

call in all or any part of the Deposit at such times and in such manner and
generally on such terms and conditions as the Lender may think fit; and

        6.1.4

at any time to renew the Deposit for such fixed periods as the Lender may in its
absolute discretion think fit and the Lender shall not be liable for any loss
occasioned by the timing of the exercise of its powers under this Deed in
relation to the renewal of the Deposit, fixing of interest periods, purchase of
currencies or otherwise.


6.2

Restrictions on Consolidation of Mortgages

   

Section 93 of the LPA shall not apply to this Deed or to any sale made under it.
The Lender shall have the right to consolidate all or any of the security
created by or pursuant to this Deed with any other security in existence at any
time. Such power may be exercised by the Lender at any time on or after the
Enforcement Date.

    6.3

Restrictions on Exercise of Power of Sale

   

Section 103 of the LPA shall not apply to this Deed to restrict the exercise by
the Lender of its power of sale which shall arise on the date of this Deed (and
the Secured Liabilities shall be deemed to have become due and payable for that
purpose). The power of sale and other powers conferred by section 101 of the LPA
as varied or extended by this Deed shall be immediately exercisable by the
Lender at any time on or after the Enforcement Date.

    6.4

No Prior Notice Needed

   

The powers of the Lender set out in Clauses 6.2 (Restrictions on Consolidation
of Mortgages) to 6.3 (Restrictions on Exercise of Power of Sale) above may be
exercised by the Lender without prior notice to the Company.

    7.

EXONERATION

    7.1

Exoneration

   

The Lender shall not be liable to account as mortgagee in possession or be
liable for any loss or realisation or for any default or omission for which a
mortgagee in possession might be liable and the Lender shall in any event be
entitled to all the rights, powers, privileges and immunities conferred by the
LPA on mortgagees and receivers duly appointed under the LPA.

    7.2

Indemnity

   

The Lender and every attorney, delegatee, manager, agent or other person
appointed by the Lender hereunder shall be entitled to be indemnified out of the
Charged Assets or any part thereof in respect of all liabilities and expenses
incurred by it or him in the execution of any of the powers, authorities or
discretions vested in it or him pursuant to this Deed and against all actions,
proceedings, costs, claims and demands in respect of any matter or thing

6

--------------------------------------------------------------------------------


done or omitted in any way relating to the Charged Assets or any part of them
other than as caused by the gross negligence or wilful misconduct of such
person. The Lender may retain and pay all sums in respect of which it is
indemnified out of any monies received by it under the powers conferred by this
Deed.

      8.

PROTECTION OF PURCHASERS

      8.1

Absence of Enquiry

     

No person or persons dealing with the Lender shall be concerned to enquire
whether any event has happened upon which any of the powers in this Deed are or
may be exercisable or otherwise as to the propriety or regularity of any
exercise of such powers or of any act purporting or intended to be an exercise
of such powers or whether any amount remains secured by this Deed. The Lender
shall have the power to give effectual receipts and do all other acts necessary
or desirable in connection with the Charged Assets.

      9.

POWER OF ATTORNEY AND DELEGATION

      9.1

Power of Attorney: General

     

The Company hereby irrevocably and by way of security appoints the Lender to be
its attorney in its name and on its behalf and as its act and deed:

      9.1.1

to execute and deliver any documents or instruments which the Lender may require
for perfecting the title of the Lender to the Charged Assets or for vesting the
same in the Lender, its nominee or any purchaser;

      9.1.2

to sign, execute, seal and deliver and otherwise perfect any further security
document which the Company is required to enter into pursuant to this Deed;

      9.1.3

otherwise generally to sign, seal, execute and deliver all deeds, assurances,
agreements and documents and to do all acts and things which may be required for
the full exercise of all or any of the powers conferred on the Lender under this
Deed or which the Company is required to do pursuant to this Deed or which may
be deemed expedient by the Lender in connection with any preservation,
disposition, realisation or getting in by the Lender of the Charged Assets or in
connection with any other exercise of any other power under this Deed.

      9.2

Power of Attorney: Ratification

     

The Company ratifies and confirms and agrees to ratify and confirm all acts and
things which any attorney mentioned in this Clause 9 (Power of Attorney and
Delegation) does or purports to do in exercise of the powers granted by this
Clause.

      9.3

Power of Attorney: General Delegation

     

The Lender shall have full power to delegate the powers, authorities and
discretions conferred on it by this Deed (including the power of attorney) on
such terms and conditions as it shall see fit which shall not preclude exercise
of those powers, authorities or discretions by it or any revocation of the
delegation or any subsequent delegation.

7

--------------------------------------------------------------------------------


10.

APPLICATION OF MONIES RECEIVED UNDER THIS DEED

     

Any monies received under the powers hereby conferred shall, subject to the
repayment of any claims having priority to this Deed and to any applicable
statutory requirement as to the payment of preferential debts, be applied for
the following purposes and in the following order of priority:

      10.1.1

in satisfaction of all costs, charges and expenses and payments (including
payments made in accordance with paragraphs (i), (ii) and (iii) of section
109(8) of the LPA) relating to the Finance Documents or any enforcement of any
Finance Document made or incurred by the Lender in such order as the Lender
shall in its absolute discretion decide;

      10.1.2

in or towards satisfaction of the Secured Liabilities which, subject to any
provision to the contrary in the Facility Agreement, shall be applied in such
order as the Lender shall in its absolute discretion decide; and

      10.1.3

the surplus, if any, shall be paid to the Company or other person or persons
entitled to it,

     

save that the Lender may credit any monies received under this Deed to a
suspense account for so long and in such manner as the Lender may from time to
time determine and may retain the same for such period as the Lender considers
appropriate.

      11.

RELEASE OF SECURITY

      11.1

Release

     

The Lender shall, at the request and cost of the Company, execute (or procure
the execution by its nominee) (in each case in a form acceptable to the Lender)
and do all such deeds, acts and things as are necessary to release and/or
reassign the Charged Assets from the security created by or in accordance with
this Deed at the end of the Security Period.

      11.2

Avoidance of Payments

      11.2.1

No amount paid, repaid or credited to the Lender shall be deemed to have been
irrevocably paid if the Lender considers that the payment or credit of such
amount is capable of being avoided or reduced because of any laws applicable on
bankruptcy, insolvency, liquidation or any similar laws.

      11.2.2

If any amount paid, repaid or credited to the Lender is avoided or reduced
because of any laws applicable on bankruptcy, insolvency, liquidation or any
similar laws then any release, discharge or settlement between the Lender and
the Company shall be deemed not to have occurred and the Lender shall be
entitled to enforce this Deed subsequently as if such release, discharge or
settlement had not occurred and any such payment had not been made.

      12.

AMOUNTS PAYABLE

      12.1

No Deduction

     

All payments to be made by the Company under this Deed shall be made without any
set- off, counterclaim or equity and (subject to the following sentence) free
from, clear of and

8

--------------------------------------------------------------------------------


without deduction for any taxes, duties, levies, imposts or charges whatsoever,
present or future. If the Company is compelled by the law of any applicable
jurisdiction (or by an order of any regulatory authority in such jurisdiction)
to withhold or deduct any sums in respect of taxes, duties, levies, imposts or
charges from any amount payable to the Lender under this Deed or, if any such
withholding or deduction is made in respect of any recovery under this Deed, the
Company shall pay such additional amount so as to ensure that the net amount
received by the Lender shall equal the full amount due to it under the
provisions of this Deed had no such withholding or deduction been made.

        12.2

Currency of Payment

       

The obligation of the Company under this Deed to make payments in any currency
shall not be discharged or satisfied by any tender, or recovery pursuant to any
judgment or otherwise, expressed in or converted into any other currency, except
to the extent that tender or recovery results in the effective receipt by the
Lender of the full amount of the currency expressed to be payable under this
Deed. To the extent that there is a shortfall between the amount of receipt in
one currency and the amount due under this Deed in the original currency then
the Lender shall have a further separate cause of action against the Company and
shall be entitled to enforce the security created over the Charged Assets to
recover the amount of that shortfall.

        12.3

Currency Indemnity

        12.3.1

If any sum due from the Company under this Deed (a "Sum"), or any order,
judgment or award given or made in relation to a Sum, has to be converted from
the currency (the "First Currency") in which that Sum is payable into another
currency (the "Second Currency") for the purpose of:

        (A)

making or filing a claim or proof against the Company;

        (B)

obtaining or enforcing an order, judgment or award in relation to any litigation
or arbitration proceedings; or

        (C)

applying the Sum in satisfaction of any of the Secured Liabilities,

       

the Company shall, as an independent obligation, within three Business Days of
demand, indemnify the Lender against any cost, loss or liability arising out of
or as a result of the conversion including any discrepancy between (A) the rate
of exchange used to convert that Sum from the First Currency into the Second
Currency and (B) the rate or rates of exchange available to the Lender at the
time of its receipt of that Sum.

        12.3.2

The Company waives any right it may have in any jurisdiction to pay any amount
under this Deed in a currency unit other than that in which it is payable.

        13.

REPRESENTATIONS AND WARRANTIES

        13.1

Representations

       

The Company represents and warrants in favour of the Lender:

9

--------------------------------------------------------------------------------


  13.1.1

Status

       

It is a company duly incorporated and validly existing under the laws of its
jurisdiction of incorporation.

          13.1.2

Powers and Authority

       

It has the power to enter into and perform, and has taken all necessary action
to authorise the entry into, performance and delivery of, this Deed.

          13.1.3

Legal Validity

       

This Deed constitutes its legal, binding, valid and enforceable obligation,
subject to any general principles of law limiting its obligations which are
specifically referred to in any legal opinion delivered pursuant to Clause 4
(Conditions of Utilisation) of the Facility Agreement.

          13.1.4

Non-Conflict

       

The entry into and performance by it of, and the transactions contemplated by,
this Deed do not and will not conflict with:

        (A)

any law or regulation or judicial or official order applicable to it; or

        (B)

its constitutional documents; or

        (C)

any material agreement or document which is binding upon it or any of its assets
or result in the creation of (or a requirement for the creation of) any Security
over any Charged Asset.

          13.1.5

Status of Assets and Security

       

It is the legal and beneficial owner of the Charged Assets free from Security
(other than this Deed) and this Deed confers the security it purports to confer
over the Charged Assets and the security created under or pursuant to this Deed
is not subject to any prior or pari passu Security and is not liable to
avoidance on liquidation or bankruptcy, composition or any other similar
insolvency proceedings.

          13.1.6

No immunity

       

The execution by it of this Deed constitutes, and the exercise by it of its
rights and performance of its obligations under this Deed will constitute,
private and commercial acts performed for private and commercial purposes and it
will not be entitled to claim immunity from suit, execution, attachment or other
legal process in any proceedings taken in its jurisdiction of incorporation in
relation to this Deed.

          13.1.7

Licences

       

It is not necessary under the laws of its jurisdiction of incorporation:

        (A)

in order to enable the Lender to enforce its rights under this Deed; or

10

--------------------------------------------------------------------------------


  (B)

by reason of the execution of this Deed or the performance by it of its
obligations under this Deed,


 

that the Lender should be licensed, qualified or otherwise entitled to carry on
business in its jurisdiction of incorporation and the Lender is not and will not
be deemed to be resident, domiciled or carrying on business in its jurisdiction
of incorporation by reason only of execution, performance and/or enforcement of
this Deed.

          13.1.8

Jurisdiction

         

Its:

          (A)

irrevocable submission under this Deed to the jurisdiction of the courts of
England;

          (B)

agreement that this Deed is governed by English law; and

          (C)

agreement not to claim any immunity to which it or its assets may be entitled,

         

are legal, valid and binding under the laws of its jurisdiction of incorporation
and any judgment obtained in England will be recognised and be enforceable by
the courts of its jurisdiction of incorporation.


13.2

Times for Making Representations and Warranties

   

The representations and warranties set out in this Clause are made on the date
of this Deed and are deemed to be repeated each day prior to the expiry of the
Security Period by reference to the facts and circumstances then existing.

    14.

NEW ACCOUNTS

   

If the Lender receives notice of any subsequent charge or other interest
affecting any part of the Charged Assets (the date of receipt of such notice
being the "Notice Date") it may, without prejudice to its rights under this
Deed, open a fresh account or accounts with the Company and continue any
existing account in the name of the Company and may appropriate to any such
fresh account any monies paid in, received or realised for the credit of the
Company after that time without being under any obligation to apply the same or
any part of them in discharge of any of the Secured Liabilities. If the Lender
fails to open a fresh account it will be deemed to have done so and any monies
received or realised after the Notice Date will not reduce the Secured
Liabilities outstanding on the Notice Date.

    15.

MISCELLANEOUS

    15.1

The Company

   

This Deed is binding on the successors and assigns of the Company.

    15.2

Assignment and Transfer

   

The Company may not assign any of its rights or transfer any of its rights or
obligations under this Deed. The Lender may assign and transfer all or any part
of its rights and obligations under this Deed.

11

--------------------------------------------------------------------------------


15.3

Disclosure

     

The Lender may disclose to:

      15.3.1

any of its professional advisers;

      15.3.2

any person to (or though) whom the Lender assigns or transfers (or may
potentially assign or transfer) all or any of its rights and/or obligations
under this Deed;

      15.3.3

any other person (together with professional advisers) who may have an interest
in the benefits arising under this Deed and/or the Facility Agreement; and/or

      15.3.4

any other person to whom information may be required to be disclosed by any
applicable law or regulation,

     

such information regarding the Company, the Facility Agreement and this Deed as
it considers appropriate, if, in relation to Clause 15.3.2 above, the person to
whom the information is to be given has entered into a confidentiality
undertaking.

      15.4

Remedies and Waivers Cumulative

     

No failure to exercise, or delay in exercising, on the part of any party to this
Deed any right, power or privilege under this Deed shall operate as a waiver,
nor shall any single or partial exercise of any right, power or privilege
preclude any other or further exercise, or the exercise of any other right,
power or privilege. No waiver by the Lender shall be effective unless it is in
writing. The rights and remedies of the Lender are cumulative and not exclusive
of any rights or remedies provided by law.

      15.5

Partial Invalidity

     

If, at any time, any provision of this Deed is or becomes illegal, invalid or
unenforceable in any respect under the law of any relevant jurisdiction, neither
the legality, validity or enforceability of the remaining provisions of this
Deed, nor the legality, validity or enforceability of such provision under the
law of any other jurisdiction, will in any way be affected or impaired.

      15.6

Property

     

This Deed is and will remain the property of the Lender.

      15.7

Continuing Security

     

This Deed shall be a continuing security and shall not be discharged by any
intermediate payment or satisfaction of the whole or any part of the Secured
Liabilities.

      15.8

Additional Security

     

This Deed shall be in addition to and not be affected by any other security or
guarantee now or hereafter held by the Lender for all or any part of the Secured
Liabilities nor shall any such other security or guarantee of liability to the
Lender of or by any person not a party to this Deed be in any way impaired or
discharged by this Deed nor shall this Deed in any way impair or discharge such
other security or guarantee.

12

--------------------------------------------------------------------------------


15.9

Variation of Security

   

This Deed shall not in any way be affected or prejudiced by the Lender at any
time dealing with, exchanging, releasing, varying or abstaining from perfecting
or enforcing any security or guarantee referred to in Clause 15.8 (Additional
Security) or any rights which the Lender may at any time have or giving time for
payment or granting any indulgence or compounding with any person whatsoever.

    15.10

Enforcement of Other Security

   

The Lender shall not be obliged to enforce any other Security it may hold for
the Secured Liabilities before enforcing any of its rights under this Deed.

    15.11

Perpetuity Period

   

If applicable, the perpetuity period under the rule against perpetuities shall
be 80 years from the date of this Deed.

    15.12

Redemption of Prior Incumbrances

   

The Lender may redeem or take a transfer of any prior Security over the Charged
Assets and may agree the accounts of prior incumbrancers. An agreed account
shall be conclusive and binding on the Company. Any amount paid in connection
with such redemption or transfer (including expenses) shall be paid on demand by
the Company to the Lender and until such payment shall form part of the Secured
Liabilities.

    15.13

Stamp Taxes

   

The Company covenants to pay to the Lender immediately on demand a sum equal to
any liability which the Lender incurs in respect of stamp duty, registration
fees and other taxes which is or becomes payable in connection with the entry
into, performance or enforcement of this Deed (including any interest,
penalties, liabilities, costs and expenses resulting from any failure to pay or
delay in paying any such duty, fee or tax).

    15.14

Costs and Expenses

   

The Company shall promptly on demand reimburse the Lender for all costs and
expenses (including legal fees) incurred by it (on a full indemnity basis
together with any applicable VAT) in connection with the completion of the
transactions and perfection of the security contemplated by this Deed and the
exercise, preservation and/or enforcement or attempted enforcement of the
security created by or contemplated by this Deed.

    16.

CALCULATIONS AND CERTIFICATES

    16.1

Accounts

   

In any litigation or arbitration proceedings arising out of or in connection
with this Deed, the entries made in the accounts maintained by the Lender in
connection with this Deed are prima facie evidence of the matters to which they
relate.

    16.2

Certificates and Determinations

   

Any certification or determination by the Lender of a rate or amount under this
Deed is, in the absence of manifest error, conclusive evidence of the matters to
which it relates.

13

--------------------------------------------------------------------------------


16.3

Day Count Convention

       

Any interest accruing under this Deed will accrue from day to day and is
calculated on the basis of the actual number of days elapsed and a year of 360
days.

        17.

NOTICES

        17.1

Communications in writing

       

Any communication to be made under or in connection with this Deed shall be made
in writing and, unless otherwise stated, may be made by post or fax.

        17.2

Addresses

       

The address and fax number (and the department or officer, if any, for whose
attention the communication is to be made) of each party to this Deed for any
communication or document to be made or delivered under or in connection with
this Deed is that identified with its name below, or any substitute address, fax
number or department or officer as the Company may notify to the Lender by not
less than five Business Days' notice.

        17.3

Delivery

        17.3.1

Any communication or document made or delivered by one person to another under
or in connection with this Deed will only be effective:

        (A)

if by way of fax, when received in legible form; or

        (B)

if by way of letter, when it has been left at the relevant address or five
Business Days after being deposited in the post postage prepaid in an envelope
addressed to it at that address,

       

and, if a particular department or officer is specified as part of its address
details provided under Clause 17.2 (Addresses), if addressed to that department
or officer.

        17.3.2

Any communication or document to be made or delivered to the Lender will be
effective only when actually received by the Lender and then only if it is
expressly marked for the attention of the department or officer identified with
the Lender's signature below (or any substitute department or officer as the
Lender shall specify for this purpose).

        17.4

English language

        17.4.1

Any notice given under or in connection with this Deed must be in English.

        17.4.2

All other documents provided under or in connection with this Deed must be:

        (A)

in English; or

        (B)

if not in English, accompanied by a certified English translation and, in this
case, the English translation will prevail unless the document is a
constitutional, statutory or other official document.

14

--------------------------------------------------------------------------------


18.

COUNTERPARTS

       

This Deed may be executed in any number of counterparts, and this has the same
effect as if the signatures on the counterparts where on a single copy of the
Deed.

        19.

LAW

       

This Deed is governed by and shall be construed in accordance with English law.

        20.

ENFORCEMENT

        20.1

Jurisdiction of English Courts

        20.1.1

The courts of England have exclusive jurisdiction to settle any dispute arising
out of or in connection with this Deed (including a dispute regarding the
existence, validity or termination of this Deed) (a "Dispute").

        20.1.2

Subject to Clause 20.1.3 below, the parties to this Deed agree that the courts
of England are the most appropriate and convenient courts to settle Disputes and
accordingly the Company will not:

        (A)

argue to the contrary; or

        (B)

take any proceedings relating to a Dispute in any jurisdiction other than
England.

        20.1.3

This Clause 20.1 is for the benefit of the Lender only. As a result, the Lender
shall not be prevented from taking proceedings relating to a Dispute in any
other courts with jurisdiction nor from contending that such courts are
appropriate and convenient. To the extent allowed by law, the Lender may take:

        (A)

proceedings in any other court; and

        (B)

concurrent proceedings in any number of jurisdictions.

        20.2

Service of Process

       

Without prejudice to any other mode of service allowed under any relevant law,
the Company:

        20.2.1

irrevocably appoints [ ] as its agent for service of process in relation to any
proceedings before the English courts in connection with this Deed; and

        20.2.2

agrees that failure by a process agent to notify the Company of the process will
not invalidate the proceedings concerned.

IN WITNESS whereof this Deed has been duly executed and delivered as a deed on
the date first above written.

15

--------------------------------------------------------------------------------

EXECUTED AS A DEED by
NET1 UEPS TECHNOLOGIES, INC.

/s/ Herman Kotze                                  
By: Herman Kotze
Its: Chief Financial Officer

Signature of witness

/s/ E C de Villers                                   
Name of witness
(in BLOCK CAPITALS)

EC de Villers

Notice details for the purposes of Clause 18

Address of company:

President Place
4th Floor
Cnr Jan Smuts Avenue and Bolton Road
Rosebank
Johannesburg 2196
South Africa

Fax: 27 11 880 7080 Attention: Mr. Herman Kotze

16

--------------------------------------------------------------------------------

for and on behalf of
INVESTEC BANK (UK) LIMITED SIGNED by:

/s/ Charles Stott                                    
Charles Stott
Authorized Signatory

/s/ Michael Kurland                              
Michael Kurland
Authorized Signatory


Notice details for the purposes of Clause 18

Address of company:

2 Gresham Street
London
EC2V 7QP

Fax: +44 (0)20 7597 4070 Attention: Kim Boatwright

1

--------------------------------------------------------------------------------